        Case 3:17-cv-00101-RDM Document 244 Filed 03/05/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                       :
PROTECTION BUREAU,                       :
                                         :
                    Plaintiff            :
                                         :
                                         :      3:17-CV-101
              v.                         :      (Judge Mariani)
                                         :
                                         :
NAVIENT CORPORATION, et al.,             :
                                         :
                    Defendants.          :

                           SPECIAL MASTER ORDER #13

        Now, this 5th day of March, 2019, IT IS HEREBY ORDERED THAT oral argument

on the Motion of Seth Frotman to Quash Deposition Subpoena (Doc. 123) shall be held on

Friday, March 29, 2019, at 10:30 a.m. at the JAMS Office located at 1155 F Street, NW,

Suite 1150, Washington, D.C., 20004. The oral argument session previously schedule for

March 28th has been cancelled. Counsel for the movant shall be responsible for making the

arrangements to have a Court Reporter present for the oral argument session on March

29th.



                                         s/ Thomas I. Vanaskie
                                         THOMAS I. VANASKIE
                                         SPECIAL MASTER
